Per Curiam.
The opinion of the court is in response to a communication and several interrogatories from the governor concerning the constitutionality of a measure proposed to be introduced at a special session of the legislature called to meet four days hence.
This court’s reluctance to pass upon constitutional questions in response to interrogatories submitted under section 3 of article VI of the Constitution has been repeatedly announced, and the court is unanimously of the opinion that the said provision does not cover the case here presented.
' We are requested to give an opinion on the constitutionality of a proposed bill which no one can say will, in fact, be introduced in its present form, and which, if introduced, may be much modified before it requires executive action, and which may never pass at all either in its present or any form.
Moreover, the governor does not say that he doubts the constitutionality of the measure, and it has been decided *332that such questions are only to be answered by the court when such doubt is expressed. In Re Certificates, 18 Colo. 566, 33 Pac. 556.
The submission of these questions is premature. In Re Proposed Amendments to the Constitution, 50 Colo. 84, 114 Pac. 298.
To answer these interrogatories would establish a precedent which would require us to pass upon the constitutionality of all important legislation before presented to- the lawmaking body, impose upon the court a burden it would be impossible to carry, and give it an influence upon prospective legislative action not contemplated by the constitution. The right provided by the sections remains, to be exercised at the appropriate time, to either the governor or the legislature.
It is therefore respectfully requested that the interrogatories be withdrawn.
Mr. Chief Justice Scott and Mr. Justice Whitford not participating.